United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 91-1528142 (I.R.S. EmployerIdentification No.) 1 Adler Drive, E Syracuse, NY 13057 (Address of principal executive offices)(Zip Code) (315) 437-2065 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X or No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company ­­X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes X or No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes or No _X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (August 5, 2011)11,940,372 OP-TECH Environmental Services, Inc. and Wholly-Owned Subsidiaries INDEX PART I. FINANCIAL INFORMATION Page No. Item 1.
